                 Case 3:18-cv-05576-BHS Document 38 Filed 05/27/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JOSHUA HARTLEY,                                  CASE NO. C18-5576 BHS
 8
                             Plaintiff,               ORDER GRANTING PLAINTIFF’S
 9          v.                                        MOTION FOR
                                                      RECONSIDERATION, VACATING
10   NATIONAL RAILROAD PASSENGER                      ORDER GRANTING
     CORPORATION,                                     DEFENDANT’S MOTION FOR
11                                                    SUMMARY JUDGMENT,
                             Defendant.               GRANTING PLAINTIFF’S RULE
12                                                    56(D) MOTION, AND DENYING
                                                      DEFENDANT’S MOTION FOR
13                                                    SUMMARY JUDGMENT
                                                      WITHOUT PREJUDICE
14
            This matter comes before the Court on the Court’s order granting Defendant
15
     National Railroad Passenger Corporation’s (“Amtrak”) motion for summary judgment on
16
     punitive damages, Dkt. 25, and Plaintiff Joshua Hartley’s (“Hartley”) motion for
17
     reconsideration, Dkt. 28,
18
            On February 26, 2020, the Court granted Amtrak’s motion for summary judgment.
19
     Dkt. 25. On March 11, 2020, Hartley filed the instant motion for reconsideration seeking
20
     the opportunity to submit additional evidence in support of his opposition after certain
21
     discovery is completed. Dkt. 28. On May 15, 2020, the Court requested a response from
22


     ORDER - 1
             Case 3:18-cv-05576-BHS Document 38 Filed 05/27/20 Page 2 of 2



 1   Amtrak and renoted Hartley’s motion. Dkt. 35. On May 19, 2020, Amtrak responded

 2   and essentially conceded that reconsideration was warranted. Dkt. 36. Amtrak

 3   acknowledged that the Court had granted additional discovery in other related cases on

 4   the issue of punitive damages and offered to renew its motion for summary judgment

 5   once that discovery was completed. Id. On May 22, 2020, Hartley replied. Dkt. 37.

 6         The Court finds that it committed a legal error in failing to address Hartley’s Rule

 7   56(d) motion in response to Amtrak’s motion for summary judgment. Therefore, the

 8   Court GRANTS Hartley’s motion for reconsideration, Dkt. 28, and VACATES it

 9   previous order, Dkt. 25. Based on the parties’ current positions, the Court GRANTS

10   Hartley’s Rule 56(d) motion and DENIES without prejudice Amtrak’s motion for

11   summary judgment on punitive damages, Dkt. 18.

12         IT IS SO ORDERED.

13         Dated this 27th day of May, 2020.

14

15

16
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

17

18

19

20

21

22


     ORDER - 2
